Motion to set aside judgment rendered on a verdict awarding the plaintiff $500 as damages in a suit for personal injuries, at the Spring Term, 1927, McDowell Superior Court. Motion denied, and defendant appeals. *Page 813 
This is an appeal by the defendant, B.  D. Coach Line, Inc., from a refusal to set aside a judgment awarding plaintiff damages for personal injuries sustained while a passenger is one of the defendant's busses, on 8 November, 1926. The judge found that the defendant had a meritorious defense, but that it had shown no "mistake, inadvertence, surprise or excusable neglect" in allowing judgment to be taken in the action. C. S., 600.
Upon the facts found by the trial court and embodied in the judgment, we see no valid reason for disturbing his ruling on the motion. Cahoon v.Brinkley, 176 N.C. 5, 96 S.E. 650. It would serve no useful purpose to set out the judgment in full.
Affirmed.